Citation Nr: 1203016	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-18 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, status post aorta-bifemoral bypass.  

2.  Entitlement to service connection for surgical scars of the groin and abdomen, secondary to peripheral vascular disease of the bilateral lower extremities, status post aorta-bifemoral bypass.

3.  Entitlement to a temporary total evaluation under paragraph 30 for convalescence following an October 30, 2007, aorto-bifemoral bypass with proximal aortic and inferior mesenteric artery endarterectomy.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.  

This matter is presently before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2011, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In December 2011, the VHA opinion was incorporated into the record and the Veteran was provided with a copy of the VHA opinion.  The case has been returned to the Board for further appellate review. 

The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of the hearing has been associated in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Of record is a July 2005 fully favorable decision from the Social Security Administration (SSA) to the Veteran, informing him that he was entitled to a period of disability commencing in October 2002.  An initial request for records was sent by VA in September 2007 to SSA in order to obtain SSA disability records.  SSA informed VA in November 2008 that the requested records were "unavailable at this time."  No other subsequent attempts by VA to obtain these sought after SSA records is shown to have occurred, nor has SSA informed VA that the records were not available.  

There are several types of benefits administered by the SSA including age-related or retirement benefits, disability benefits, and SSI.  See 42 U.S.C.A. §§ 402, 423, 1381a, 1382 (West 2002).  Age-related or retirement benefits are based on a claimant's age and employment history.  In contrast, SSA disability benefits are based on a claimant's age, employment history, and disability while SSI (Supplemental Security Income) benefits are based on age, disability, and income and resource limits.  Therefore, the SSA may have medical records regarding a veteran's disabilities whether he is in receipt of either disability or SSI benefits.  

If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.") (Emphasis added).  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claims now before the Board on appeal, an exhaustive effort should be made to clarify if SSA records pertaining to the Veteran, including medical records, are available.  

Also, as concerning the instant claims seeking service connection for peripheral vascular disease of the bilateral lower extremities, status post aorta-bifemoral bypass; and for surgical scars of the groin and abdomen, secondary to peripheral vascular disease of the bilateral lower extremities, status post aorta-bifemoral bypass, in September 2011, as noted, a VHA expert medical opinion was requested.  This opinion, dated in November 2011, is of record.  

Applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2011); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).  

Accordingly, in the event that VA is successful in obtaining records (i.e., medical records), from SSA pursuant to this remand, an addendum should be sought to the November 2011 VHA expert medical opinion.  An examiner should review the claims file and render an addendum opinion in this case as to whether it is at least as likely as not that peripheral vascular disease in the lower extremities and/or scars in the abdomen and groin are proximately due to or have been chronically worsened by service-connected disability.  

Finally, the Board notes that the Veteran has perfected a claim seeking TDIU benefits.  A TDIU rating must be supported by medical evidence that a claimant's service- connected disability or disabilities have rendered a veteran unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a) (2011).  There is not of record an examination report that addresses both the extent of functional and industrial impairment and the ability of the Veteran to obtain or maintain substantially gainful employment as concerning all of his service-connected disabilities, which include those involving the right and left ankle, right and left knee, left foot, tinnitus, and left mandibular fracture residuals.  Such an opinion therefore must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision(s) awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  If and only if medical records are received from SSA, the RO/AMC should forward the claims folder to a physician for an addendum report/opinion.  After reviewing the Veteran's claims folder, to include the records received from SSA in conjunction with the development sought in #1 above and to include any additional evidence added to the record since December 2011, the physician, after reviewing the September 2011 request letter, should render an addendum opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that peripheral vascular disease in the lower extremities and/or scars in the abdomen and groin are proximately due to or have been chronically worsened by service-connected disability.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten addendum report.  

3.  The RO/AMC should also schedule the Veteran for an VA medical examination(s) by examiner(s) with appropriate expertise to determine the impact of the Veteran's service-connected disabilities (right and left ankle, right and left knee, left foot, tinnitus, and left mandibular fracture residuals) on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  In accordance with the latest AMIE worksheets, the examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected disabilities.  The examiner(s) must opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation in light of his education and occupational history. 

Although it is the responsibility of the VA rating specialist to determine, based on all the evidence of record -- including reports of examination, outpatient treatment records, lay statements, and letters from employers -- whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examination(s), to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).

7.  Following any other indicated development, the RO/AMC should readjudicate the appealed issues, in light of all the evidence of record.  If the benefits sought on appeal remain denied in any respect, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


